 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This sets forth the terms of an Amendment to the January 1, 2017 Employment
Agreement between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and
registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national
banking association (“CBNA”), both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) SCOTT A. KINGSLEY, an individual
currently residing at Manlius, New York (“Employee”). This Amendment is
effective as of June 1, 2018.

 

RECITALS

 

A.Pursuant to the terms of the January 1, 2017 Employment Agreement between
Employee and Employer (“Employment Agreement”), Employee is currently employed
as Executive Vice President and Chief Financial Officer of Employer.

 

B.Upon the recommendation of Employer’s President and Chief Executive Officer,
Employer’s Board of Directors has authorized the creation of the Chief Operating
Officer position and has approved Employee’s promotion into that position.

 

C.To reflect Employee’s promotion into the position of Chief Operating Officer,
Employee and Employer agree to amend the Employment Agreement as follows:

 

TERMS

 

1.       Paragraph 1(a) of the Employment Agreement is amended and restated to
provide in its entirety as follows:

 

(a)       Term. During the period that begins on January 1, 2017 and ends on May
31, 2018, Employer shall continue to employ Employee, and Employee shall
continue to serve, as Executive Vice President and Chief Financial Officer, for
CBSI and CBNA. During the period that begins on June 1, 2018 and ends on
December 31, 2019, Employer shall employ Employee, and Employee shall serve, as
Executive Vice President and Chief Operating Officer, for CBSI and CBNA, subject
to termination as provided in paragraph 3 hereof. The combined period that
begins on January 1, 2017 and ends on December 31, 2019 is referred to in this
Agreement as the “Period of Employment.”

 

2.       Paragraph 1(b) of the Employment Agreement is amended by deleting the
last sentence in existing paragraph 1(b) and replacing that sentence with the
following:

 

Effective as of June 1, 2018, Employee’s Base Salary shall be increased to
$600,000. Employee’s Base Salary is payable in accordance with Employer’s
regular payroll practices for executive employees.

 



 

 

 

3.    
Paragraph 2 of the Employment Agreement is amended and restated to provide in
its entirety as follows:

 

Duties During the Period of Employment. As Employer’s Executive Vice President
and Chief Operating Officer, Employee shall have full responsibility, subject to
the control of Employer’s President and Chief Executive Officer and/or the
authorized designee of Employer’s Board of Directors, for the supervision of all
assigned aspects of Employer’s business and operations, including all activities
related to banking, operations, wealth management, insurance and employee
benefit services, and the discharge of such other duties and responsibilities to
Employer, not inconsistent with such position, as may from time to time be
reasonably assigned to Employee by Employer’s President and Chief Executive
Officer, or the authorized designee of Employer’s Board of Directors. Employee
shall report to Employer’s President and Chief Executive Officer. Employee shall
devote Employee’s best efforts to the affairs of Employer, serve faithfully and
to the best of Employee’s ability and devote all of Employee’s working time and
attention, knowledge, experience, energy and skill to the business of Employer,
except that Employee may affiliate with professional associations, and business,
civic and charitable organizations, provided that such affiliations are not
inconsistent with and do not interfere with the performance of Employee’s duties
under this Agreement. Employee shall serve on the Board of Directors of, or as
an officer of Employer’s affiliates, without additional compensation if
requested to do so by the Board of Directors of Employer. Employee shall receive
only the compensation and other benefits described in this Agreement for
Employee’s services to affiliates of Employer.

 

3.       Except as otherwise provided in this Amendment, all of the terms and
conditions of the Employment Agreement shall remain the same. Accordingly, this
Amendment, read in conjunction with the Employment Agreement, constitutes the
entire agreement between Employee and Employer with respect to the subject
matter of the Employment Agreement.

 

The foregoing is established by the following signatures of the parties.

 

COMMUNITY BANK SYSTEM, INC.

 

 



By: /s/ Mark E. Tryniski   /s/ Scott A. Kingsley     Mark E. Tryniski   Scott A.
Kingsley     President and Chief Executive Officer       Date:  May 21, 2018  
Date:  May 21, 2018             COMMUNITY BANK, N.A.                          
By: /s/ Bernadette R. Barber         Bernadette R. Barber         Senior Vice
President and Chief HR Officer       Date:  May 21, 2018      

 



2 

